Filed 3/3/16 In re J.S. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re J.S., a Person Coming Under the
Juvenile Court Law.


SAN MATEO COUNTY HUMAN
SERVICES AGENCY,
         Plaintiff and Respondent,                                   A145892
v.
                                                                     (San Mateo County
J.M.,                                                                Super. Ct. No. JV83339)
         Defendant and Appellant.



         J.M. (Mother) appeals juvenile court orders denying her request for a bonding
study, terminating her parental rights to her daughter, J.S. (Minor), and setting a
permanent plan of adoption. She contends the juvenile court abused its discretion in
denying her request for a bonding study and that Minor would benefit from continuing
her relationship with Mother. We shall affirm the orders.
                                               I. BACKGROUND
         We are familiar with this case through our review of Mother’s petition for
extraordinary relief. (J.M. v. Superior Court (July 13, 2015, A144929) [nonpub. opn.];
Welf. & Inst. Code,1 § 366.26, subd. (l).) We quote from our previous opinion:



         1
             All statutory references are to the Welfare and Institutions Code.

                                                             1
   A. Initial Petition
         In September 2013, the San Mateo County Human Services Agency (the
Department) filed a petition pursuant to section 300 on behalf of [Minor], then seven
years old. The petition alleged Mother had an ongoing pattern of exposing Minor to
domestic violence present in Mother’s relationships with her current and former
boyfriends. The petition also alleged Minor had been left unsupervised for hours at a
time, that she walked to school alone, that she had been absent from school or tardy many
times, and that the family’s home was uninhabitable and hazardous. Mother and her
current boyfriend, E.N., had refused to accept services offered by the Department because
they did not believe in government intervention.
         According to the initial petition report, Mother had lost her parental rights to an
older child in 2005, after she neglected her physically while she lived with her in the
home of her then-fiancé, who operated a methamphetamine laboratory from his home.
The older child had been exposed to methamphetamine.
         Minor tested positive for methamphetamine at her birth in 2006. In 2011, Contra
Costa County Children and Family Services received a referral stating that Minor was
being exposed to domestic violence, that she and Mother had been staying at a domestic
violence shelter, and that Mother had left the shelter and was living with a man and
abusing substances. Upon investigation, it appeared that Minor was staying with a friend
and was adequately cared for at the time. Mother refused any services for her substance
abuse.
         In 2012, Riverside County Child Protective Services (CPS) received a referral
stating that Mother was a drug addict and was staying at a drug house in Richmond, and
that Minor was living with a family friend in Riverside County with Mother’s permission.
Before Minor began living with the family friend, Mother failed to get Minor to school
regularly; Minor had missed 53 days of school the previous year. According to the
referral, Mother was “using drugs, homeless, and hopping from guy to guy,” and in the
previous year had been involved in a relationship marked by domestic violence with a



                                                2
man who almost killed her. Riverside County CPS did not make contact with the family
and closed the referral as inconclusive.
       In January 2013, police officers were called to the family’s home as a result of a
disturbance. An officer described the home as uninhabitable. It had exposed wiring,
holes in the walls, and a bathroom that did not appear to be functioning. There was a
crack pipe on the table. The officer was not aware of any children in the home and did
not report the matter to CPS.
       In June 2013, the Department received a report that Minor had been seen playing
in a playground by herself for several hours. Minor said she often walked around the
neighborhood by herself. A social worker and a police officer visited the home. E.N.
opened the window, and Mother approached the window. Mother was angry and asked,
“[W]hat the fuck do you want and why is CPS in my business?” She denied that there
were any hazards in the home and said she would not allow anyone into the home without
a warrant. Mother acknowledged having been involved in violent relationships, starting
with the father of her older child. The last man she was involved with before E.N. was
extremely abusive, and Minor witnessed the abuse. Mother denied any current domestic
violence with E.N. She admitted having abused methamphetamines in the past, but said
the last time she had done so was when she was pregnant with Minor. She refused to
take a voluntary drug test.
       Mother said she was open to obtaining therapy for herself and Minor. The social
worker gave her information about drug treatment clinics and resources for mental health
services. She offered to show Mother the resource agencies in her community or take her
to appointments, but Mother said E.N. would drive her.
       In September 2013, the Department received a referral stating that Minor walked
to and from school by herself and appeared to have to wake herself up and get herself
ready for school. Staff members at Minor’s school had asked Mother and E.N. several
times not to allow her to walk to and from school unsupervised, but Minor continued to
walk to school by herself at times, and she also walked to friends’ houses by herself.



                                             3
       Minor told a social worker in September 2013 that, at the beginning of the
summer, she had seen E.N. punch Mother’s face and head and choke her by putting his
arm around her neck. During that incident, Mother was crying and screaming for help
and asking him to stop. E.N. told Mother to “Die! Die! Die!” while choking her. Minor
was also crying, and she was so frightened that she ran underneath the bed to hide before
going upstairs to be with her grandmother. Minor reported that Mother and E.N. argued a
lot about E.N. not helping out with the cleaning. Minor referred to E.N. as “[D]addy.”2
       When asked if she had seen anyone else hurt Mother, Minor said that there was a
“black man” who was mean to her and Mother. He would lock Minor in her room, and
she could hear the man and Mother fighting and yelling and Mother screaming for help
and crying. Minor was frightened for Mother’s sake and did not know what to do.
       The social worker spoke with Mother and E.N. in September 2013. Mother did
not want to let the social worker into the home. She did not believe there was anything
wrong with allowing Minor to walk alone. Mother and E.N. admitted the incident when
E.N. punched Mother and put her in a choke hold, but said it was an isolated incident and
would not happen again. When asked about the “black man” Minor had mentioned,
Mother said he had beaten her up and broken her wrist. Mother also said that after a
roommate died, she had left Minor with a friend and his girlfriend, who hurt Minor by
slamming the door in her face. Mother beat up the girlfriend for hurting Minor. When
asked if she had arranged therapy for Minor, Mother said she had someone in mind but
was still setting it up.
       The Department recommended that Minor remain in Mother’s care based on the
social worker’s opinion that it was in Minor’s best interest to remain with Mother unless
Mother put her at risk of further abuse or neglect or continued to refuse to participate in
services. Mother failed to appear for an initial petition hearing scheduled for
September 13, 2013, and the hearing was continued to September 19.


       2
        In June 2013, Mother reported that she had known E.N. for six or seven months
and had moved in with him six months previously.

                                              4
       In a September 19, 2013 addendum report, the social worker stated that she had
learned that Minor had not attended school since September 12, that Mother had told
Minor’s school principal that Minor would no longer be attending the school, and that
Mother had not provided any forwarding school information.
   B. Detention
       Mother failed to attend the September 19, 2013 hearing, and the court issued a
protective custody warrant. Minor was then placed in foster care. In the detention report,
the social worker informed the court that the Department had tried to arrange supervised
phone calls and supervised visitation, but Mother was belligerent and confrontational.
The foster mother tried to conduct a supervised phone call between Minor and Mother,
but the call ended abruptly because Mother and E.N. were “inappropriate” toward Minor
and the foster mother: Mother told Minor that Minor had been kidnapped and that Minor
should listen only to Mother, and E.N. told Minor to bite, kick, and punch anyone who
came near her. The following day, Mother called the Department and said she knew
where Minor was being held and would come and get her. The report also noted that
Minor had night terrors and anxiety, that she worried about Mother’s welfare as a result
of the domestic violence, and that Mother had not sought treatment for her. The juvenile
court ordered Minor detained.
       In October 2013, Mother sought and obtained a temporary restraining order
against E.N. Mother alleged that E.N. had threatened her with a propane torch in the
early summer, he had punched and choked her a few weeks previously, causing two black
eyes and a sore jaw, he would not let her seek medical attention, he did not let her out of
his sight, he did not allow her to attend the September 13, 2013 hearing, and he had told
her that if she said anything about his conduct he would make sure Minor was never
returned to her custody. Mother also alleged E.N. had run after Minor on several
occasions. Once, when Mother attempted to intervene, E.N. ran toward Mother, punched
her, put a pillow and blanket over her face and head, and said, “Die bitch, die,” and “I’m
going to kill you.” Mother described instances of physical abuse of Minor: She alleged
that approximately two weeks previously, E.N. had grabbed Minor by the jaw, squeezed


                                             5
hard, and thrown her up the stairs, that he had choked Minor in early summer, and that on
another occasion, he had grabbed Minor’s hair and pulled hard.
   C. Jurisdiction and Disposition
         According to an October 2013 jurisdiction/disposition report, Mother continued to
refuse services offered by the Department because she did not believe in government
intervention. The report detailed Minor’s spotty record of school attendance, which
included missing nearly two months of school between February 13 and April 9, 2013,
when Mother was homeless and living “all over the Bay Area.” As a result of Minor’s
many absences, she was academically about one year behind her grade level of second
grade.
         The report included additional details about the social worker’s September 2013
conversation with Minor. Minor said she was responsible for getting herself out of bed
and ready for school and that Mother and E.N. were usually still sleeping when she did
so. Mother and E.N. slept a lot, and they were sometimes still asleep when Minor
returned from school. Minor reported that Mother and E.N. fought a lot at night, and she
described incidents in which E.N. physically attacked Mother. As Minor told the social
worker about these incidents, she crawled under the bed. Minor also described “a black
man” named Ed who had moved in without permission and had given Mother a broken
arm. Ed would lock Minor in her room, and Mother would sneak into the room at night
and give her food. Minor said Ed would hurt Mother and yell at her. Minor said she was
frightened at this, and that “[n]ow every black man I see is him.” Minor and Mother
sneaked out of the apartment one night and ran away.
         The social worker spoke with Mother in early October 2013, before Mother sought
the restraining order against E.N. Mother acknowledged that she and E.N. had
“disagreements,” but denied that there was physical domestic violence. She also
acknowledged that she and Minor had been held captive against their will by a man
named Edward, that he abused her physically and sexually and broke her arm, and that
Minor was locked in a bedroom down the hall but could probably hear her being abused.



                                             6
After this event, Minor was afraid to leave Mother’s side, and she began having
nightmares and wetting the bed.
        Mother said she was open to assistance from the government as long as it was
“constitutional” and “warranted.” She had recently enrolled herself and Minor in
MediCal, but the long processing time had delayed the beginning of Minor’s therapy.
Mother had inquired about counseling services through Minor’s school and through a
program in San Francisco. Mother said she knew Minor’s exposure to abusive
relationships had affected her. She said she had used no drugs except marijuana since
Minor was born and that she no longer used marijuana. She refused to consent to the
social worker seeing the home and declined to sign the child services case plan.
        The following day, Mother told the social worker she was in an abusive
relationship with E.N. and had wanted to leave him for a long time. The social worker
encouraged Mother to contact an appropriate program that would help her find a
domestic violence center.
        The jurisdiction/disposition report described a supervised visit that took place in
October 2013, in which Mother repeatedly insisted someone had cut Minor’s hair and
asked Minor questions about her hair; Minor became so uncomfortable she wrote a note
saying “Help.” A visit between Mother and Minor that took place two days later went
well.
        A November 15, 2013 addendum report indicated that Mother had refused to
submit to random drug testing and had not signed Minor’s case plan. Minor told the
social worker she liked living with the foster parents, but also that she felt safe with
Mother. Mother’s behavior during supervised visits and telephone calls had been
appropriate and supportive.
        Two additional addendum reports noted that the Department had continued to
encourage Mother to participate in services and participate in random drug tests.
However, she had not participated in any services other than supervised visits and phone
calls. Mother continued to behave appropriately and supportively during visits. She had
made living arrangements that were suitable for her and Minor.


                                              7
       Minor’s therapist reported that Minor had symptoms suggestive of a severe
attachment disorder and that she needed intensive treatment.
       On December 23, 2013, the juvenile court declared Minor a dependent child.
   D. Supplemental Petition
       Minor was returned to Mother on December 26, 2013. Mother had decided not to
remain in the home in which she had planned to live with Minor, but hoped to move into
another home soon. The social worker told Mother to keep him informed of her
whereabouts, but he learned the next day that Mother had checked out of the hotel where
she had told him she would be staying. He made inquires and located her at another
motel the next day. Mother was hostile and verbally abusive to him in Minor’s presence.
The social worker told Mother to keep him informed of her residence, but Mother failed
to do so.
       A supplemental petition was filed on January 22, 2014, alleging Mother had failed
to maintain contact with the social worker. (§ 387.) When the social worker spoke with
her on the telephone on January 7, 2014, Mother refused to disclose Minor’s
whereabouts, she threatened the social worker, and she said she would not do anything
the Department asked her to do. Mother failed to enroll Minor in school or engage her in
counseling. Minor was found and removed on January 17, 2014. The juvenile court
ordered Minor detained and ordered the Department to provide visitation and therapy for
Mother.
       The Department prepared a jurisdiction/disposition report in February 2014.
Minor had told the social worker who was then assigned to the case that during the time
she was with Mother, they had stayed at a couple of hotels and the homes of some of
Mother’s friends. Mother had not enrolled her in a school during that time. Minor said
she did not want to go to school because she did not want to get taken away again. She
did not see her therapist during that time, but she said she saw her Court Appointed
Special Advocate (CASA) once.
       Mother told a social worker her arrangements to lease a home to live in with
Minor had fallen through because of the social worker’s “crazy lurking behavior.” She


                                            8
had been unable to enroll Minor in school until she knew where they would be living;
however, she said Minor had been scheduled to start school the Monday after she was
removed from Mother, and that she had found a woman who would help Minor in the
classroom because she was afraid to go to school. Mother said she was not trying to hide
Minor and that the CASA had visited the home during the time Minor was with her.
Mother said the cause of the dependency was E.N.’s violence and asked why there was
still a problem after she ended the relationship. She had agreed to drug testing and
therapy in order to have Minor returned to her care, but believed those requirements were
unrelated to the reason Minor was initially detained.
       Minor’s therapist told the social worker she had been trying to reach Mother
unsuccessfully for almost two weeks. Mother had been told the therapist needed consent
forms to be signed in order to proceed with treatment, but Mother had not provided the
necessary signatures.
       The report also noted that Mother and Minor are “clearly bonded to one another
and display their love and affection.” Mother’s early life had been difficult, but she had
“demonstrated her sobriety, utilized the necessary services, and provided for her child’s
needs. The mother managed to terminate the abusive relationship that she was recently
involved in and file a restraining order to protect herself and the child.”
       The juvenile court sustained the allegations of the supplemental petition on
February 20, 2014, ordered Minor removed from Mother’s custody, and ordered
reunification services for Mother pursuant to the case plan prepared by the Department.
Those services were to include parenting classes, a psychological evaluation, counseling
or psychiatric therapy, a substance abuse assessment, random drug and alcohol testing, a
domestic violence victims’ support group, and visitation with Minor. A psychological
evaluation was ordered for Minor. The case plan required Mother to obtain and maintain
a stable and suitable residence for herself and Minor.
   E. May 2014 Interim Review
       In a May 2014 interim review report, the Department noted that Mother had
missed three visits with Minor during May. She was frequently late for her visits.


                                              9
During visits, Mother was engaged, nurturing, and attentive to Minor’s needs, and she
was calmer than she had been on earlier visits.
       Mother had recently reported that she had become homeless, and the social worker
had given her resources to seek shelter housing. Mother had missed two appointments
for a psychological evaluation and had not responded to the social worker’s request that
she provide dates she would be available. Mother had never been tested for alcohol and
other drugs. Minor remained in foster care.
   F. Six-Month Status Review
       The Department reported in August 2014 that Mother had moved to Marin County
in late May in order to try to find housing. Mother had missed her visits during May,
June, and part of July.3 In June, workers who tried to call Mother found her number had
been disconnected. In early July 2014, the social worker spoke to Mother, who said she
had been hospitalized as a result of a kidney infection. Mother had a supervised
telephone call with Minor on July 16 and visited with Minor on July 22. She had not
provided any drug tests. It appeared that she had not sought counseling.
       Despite Mother’s failure to participate in any part of the case plan except
visitation, the Department noted that Mother and Minor were bonded to each other and
wanted to be together. The Department therefore recommended that Mother receive
services for another six months to allow Mother time to “demonstrate her stability and
sobriety.” The juvenile court retained Minor in out-of-home placement and ordered
reunification services for Mother.
   G. Twelve-Month Status Review
       The Department submitted reports in November 2014 in connection with the 12-
month status review. Mother had not followed through on referrals to drug testing
between August and October. As of November 17, 2014, she had been tested for drugs
only twice, producing negative results on October 29 and November 3, 2014. Mother

       3
        On two of those occasions, Mother showed up for the visit; however, because she
had not called to confirm she would attend, Minor was not transported to the visitation
site.

                                              10
had been given a telephone number to request counseling services on multiple occasions,
but had not yet set up an appointment for therapy. Mother had been “somewhat”
consistent in her visitation with Minor. She was engaged and nurturing with Minor
during visits, although she continued to press Minor to say that she was sad or that
something was wrong.
       In late September 2014, the social worker had met with Mother, who said she had
returned to San Mateo County and was living there with her new boyfriend, who was
present at the meeting. Mother continued to question the need to participate in services;
however, her boyfriend asked for a list of what needed to be done so he could help
Mother complete her goals.
       Since that time, Mother had completed a substance abuse assessment. She told the
assessor that after Minor was removed in 2013, she “took a little meth a couple of times”
because of the anguish of the loss. She was currently taking an opiate painkiller due to a
broken rib she said she had recently incurred while “horsing around” with her boyfriend
and others in her home; she denied that the injury was the result of domestic violence.
The therapist who assessed her believed an intensive outpatient program would be
appropriate, but that a referral would be impracticable due to Mother’s “resentment about
intervention, her apparent agitated paranoia, problems with transportation, and her
limited cooperation regarding drug testing.”
       Mother attended a psychological assessment in November 2014 and expressed her
outrage at the treatment she had received from the Department. The assessor terminated
the evaluation prematurely because of what he saw as Mother’s “attempt[] to sabotage
the evaluation with her comments and behaviors.” It was his impression that Mother’s
“dramatic, emotional, and erratic behaviors reflected maladaptive personality traits
associated with the antisocial, borderline, histrionic, and/or narcissistic personality
disorders.”
       In light of Mother’s failure to comply with her case plan, provide evidence that
she no longer used drugs, or maintain a stable living environment, the Department



                                              11
recommended that reunification services be terminated and that a section 366.26 hearing
be set to determine a permanent plan for Minor.
         The CASA recommended that Minor remain a dependent of the court, and stated
that until Mother began to participate in the case plan, she “would be extremely
concerned about returning [Minor] to her care.”
         A contested hearing was set for January 22, 2015. A report prepared for the
hearing noted that Mother had undergone a drug test on November 12, 2014 and the
results were negative for drugs and alcohol, as had been the results on October 29 and
November 3. She failed to appear for her other scheduled drug tests. Mother had been
scheduled to have a psychological evaluation in early January 2015, but cancelled the
appointment so she could be present when Minor had teeth extracted. A psychologist
who evaluated Minor concluded she needed a safe, secure, and stable environment, and
that it was “crucial to limit the extent of [her] exposure to any further conflicts, threats of
violence or incidents of violence between her caregivers.”
         The hearing was continued, and took place on March 26, 2015. According to an
addendum report the Department prepared before the hearing, Mother had been assigned
to a therapist at her request, and said she had left several messages for the therapist, who
did not return her calls. The social worker learned that the therapist was not accepting
new patients, and she asked Mother to call the referring agency again and request a new
therapist. With the exception of one occasion, Mother had continued to miss her drug
tests.
         Mother had been visiting Minor. She had been bringing her boyfriend to the
visits, and she referred to him as Minor’s “Daddy.” She also had Minor speak with him
during supervised phone calls. When the social worker told Mother she should not
include her boyfriend in visits and phone calls because that time was for Mother and
Minor only, Mother became angry and said her boyfriend was Minor’s “Daddy.”
         Minor had been placed in a fost/adopt home. Mother sent her an email telling
Minor she missed her, that she and “Daddy” were fighting for her, and that Minor should
“fight too.” She instructed Minor, “don’t do anything except telling everyone you want


                                              12
to go home to us. Don’t listen, don’t do what anyone wants. Just say you want your
mom and dad because they love you and you miss them. Prove to them you want to
come home.” She also provided the cell phone numbers of herself and “Daddy.” [We
end our quotation from our opinion in J.M. v Superior Court.]
         After a contested hearing, the juvenile court found there would be substantial risk
to Minor if she were returned to Mother’s care, found Mother had not made substantial
progress in her court-ordered treatment plan, terminated reunification services, and set a
hearing pursuant to section 366.26 to make a permanent plan for Minor. Mother
petitioned this court for extraordinary relief, and on July 13, 2015, we denied her petition
on the merits. (J.M. v. Superior Court (July 13, 2015, A144929) [nonpub. opn.].)
   H. Request for Bonding Study and Section 366.26 Hearing
         The Department informed the court in its report for the July 23, 2015,
section 366.26 hearing that Mother had been visiting Minor in person once a month and
speaking with her on the telephone once a week. Although the juvenile court had told
Mother not to involve Minor with the men in her life, Mother allowed her current
boyfriend to speak to Minor during a telephone call in April 2015. The fost/adopt mother
reported that Mother had been “inappropriate” during other supervised telephone calls.
During a call in late June 2015, Mother cried and asked Minor, “Don’t you want to live
with me and daddy, are there no other kids there, aren’t you bored[?]” When Minor told
Mother she would like to be with her, Mother asked questions about including “Daddy,”
and Minor then said she would like to live with both of them. Mother told Minor she was
sorry she could not stop crying, and Minor continuously reassured her by saying, “It’s
okay.”
         The report noted that Minor had no adverse effects after visiting with Mother. She
appeared happy during the in-person visits, but did not show any different emotion before
or after the visits. Within a few minutes of beginning the telephone calls with Mother,
Minor wanted “to go and play.” The report also noted that Minor and Mother had a
loving relationship with one another.



                                              13
       The fost/adopt mother had cared for Minor since early March 2015. Before this
placement, Minor had struggled academically, but since then, she had begun to perform
at or above grade level in all subjects. Minor told the social worker she enjoyed living
with the fost/adopt mother and would like to continue to do so permanently if she could
not live with Mother. The fost/adopt mother wanted to adopt Minor.
       1. Bonding Study Request
       Before the section 366.26 hearing, Mother filed a petition under section 388,
asking the juvenile court to order a bonding study. According to the request, “A bonding
study would provide the court with relevant evidence as to the connection between
[Minor] and her mother and what would be in her best interest.”
       The Department opposed the request for a bonding study because it would delay
Minor’s permanency. The Department reported that Minor had told a social worker the
fost/adopt mother treated her well and she felt safe in the home. Minor said she wanted
to “go back with my mom,” and reported that Mother had told her she would “go back
with her soon” and that they could watch movies together and get a puppy.
       Minor’s counsel also opposed Mother’s request for a bonding study. At the July
20, 2015, hearing on the motion, she pointed out that Mother had not participated in
services offered in the past and questioned whether she would participate in the study.
She also expressed concern that Mother manipulated and “guilt trip[ped]” Minor by
asking her whether she wanted to return to her and that she made Minor call Mother’s
new boyfriend “[D]ad.”
       The Department’s counsel informed the court that at a recent visit, Mother had
given Minor a tablet containing an email account, telephone capacity, and GPS capacity,
which would allow Mother to communicate with Minor and keep track of her. She
acknowledged that Minor and Mother were bonded, but argued that the bond did not
outweigh either Minor’s need for permanency or Mother’s lack of compliance with the
Department’s directives.
       Mother argued she needed the bonding study before the section 366.26 hearing so
that she could establish that she had a beneficial relationship with Minor. She asked for a


                                            14
continuance of the section 366.26 hearing, which was scheduled for July 23, 2015, to
complete the bonding study.
       The juvenile court denied the request for a bonding study and confirmed the date
for the section 366.26 hearing. In doing so, it acknowledged that Minor and Mother were
bonded, and stated, “The issue is not just simply are they bonded, but does that type of
bonding outweigh the need for permanence and the potential detriment to this child? [¶] I
think it is too late in the game, based on all of the things that have happened. This latest
thing with the tablet is just further evidence of . . . the fallout from this relationship. [¶] I
am going to assume for purposes of the [section 366.26 hearing] that they are incredibly
bonded and would entertain a stipulation to that effect. [¶] The whole issue for me is,
does the existence of that bond outweigh the damage and the [fallout] from that bond?”
The court went on to note that Mother would be on her best behavior during a bonding
study, and that her action in giving Minor the tablet, which the fost/adopt mother would
have to take away, was “a horrible thing to do to the child.”
       2. Section 366.26 Hearing
       An addendum report for the section 366.26 hearing provided additional
information about the tablet. The tablet had Wi-Fi, GPS, iCloud storage, a camera, and a
phone, and was attached to an email account Mother had created for Minor. Minor told
the social worker Mother had said she would pay for the Wi-Fi monthly. She appeared
upset when the social worker told her Mother could have only supervised contact with
her and the tablet would have to be returned.
       Minor testified at the section 366.26 hearing that she enjoyed her visits with
Mother. They would watch movies, play board games, and play hopscotch. If Minor
was starting to get “hyper,” Mother would breathe with her to help her calm down.
Minor enjoyed spending time with Mother and wanted to continue to do so. She felt that
visiting her every month was not enough and that she would like to visit her every week.
She was sad at the thought that she might not see Mother again if she were adopted. She
missed Mother and would like to continue speaking with her on the telephone if she were
adopted.


                                               15
       Mother’s counsel argued that guardianship, rather than adoption, should be the
permanent plan because it would be detrimental to Minor to terminate her relationship
with Mother.
       The juvenile court terminated Mother’s parental rights and ordered a permanent
plan of adoption. In doing so, it acknowledged that Minor’s feeling were “conflicted,”
but went on, “based on the information in the addendum [report] and the mother’s
behavior with the tablet, I think that any benefit to continued contact with [Mother] is
outweighed by [Mother’s] kind of narcissistic need to put herself and her needs first at
the expense of her daughter’s. [¶] I think we need to let this little girl off the hook.”
                                     II. DISCUSSION
   A. Denial of Request for Bonding Study
       Mother contends the juvenile court abused its discretion in denying her request for
a bonding study to show that Minor would benefit from continuing her relationship with
Mother (§ 366.26, subd. (c)(1)(B)) and in denying her request for a continuance of the
section 366.26 hearing to allow time to carry out the study.4
       “There is no requirement in statutory or case law that a court must secure a
bonding study as a condition precedent to a termination order. In addition, although the
preservation of a minor’s family ties is one of the goals of the dependency laws, it is of
critical importance only at the point in the proceeding when the court removes a
dependent child from parental custody (§ 202, subd. (a)). Family preservation ceases to
be of overriding concern if a dependent child cannot be safely returned to parental


       4
         The Department argues the request for a bonding study was properly denied
because it was brought under section 388, which authorizes a parent to petition the
juvenile court to change, modify, or set aside a previous order on the ground of change of
circumstance or new evidence. (§ 388, subd. (a)(1).) As the Department points out, the
request did not ask the court to change a prior order and did not show changed
circumstances or new evidence. The case law makes clear, however, that a parent may
request a bonding study and that the denial of such a request is reviewed for abuse of
discretion. (In re Richard C. (1998) 68 Cal.App.4th 1191, 1197; In re Jennifer J. (1992)
8 Cal.App.4th 1080, 1084.) Whether or not section 388 was the proper procedural
vehicle for the request, we shall review the court’s denial of the motion on the merits.

                                              16
custody and the juvenile court terminates reunification services. Then, the focus shifts
from the parent’s interest in reunification to the child’s interest in permanency and
stability.” (In re Lorenzo C. (1997) 54 Cal.App.4th 1330, 1339–1340, fn. omitted.) A
court’s ruling on a motion seeking appointment of an expert to conduct a bonding study
is reviewed for abuse of discretion. (In re Jennifer J., supra, 8 Cal.App.4th at p. 1084 [no
abuse of discretion in denying motion seeking bonding study where court had received
social study report, review report, and supplemental report and would receive updated
assessment before section 366.26 hearing].)
       Our colleagues in Division Three of this court have explained that a bonding study
when reunification services have been terminated is generally appropriate only in limited
circumstances: “Bonding studies after the termination of reunification services would
frequently require delays in permanency planning. Similar requests to acquire additional
evidence in support of a parent’s claim under [former] section 366.26, subdivision
(c)(1)(A) [now subdivision (c)(1)(B)] could be asserted in nearly every dependency
proceeding where the parent has maintained some contact with the child. The Legislature
did not contemplate such last-minute efforts to put off permanent placement. [Citation.]
While it is not beyond the juvenile court’s discretion to order a bonding study late in the
process under compelling circumstances, the denial of a belated request for such a study
is fully consistent with the scheme of the dependency statutes, and with due process.” (In
re Richard C., supra, 68 Cal.App.4th at p. 1197, fn. omitted, italics added.)
       We find no abuse of the juvenile court’s discretion here. There was ample
evidence in the record of the relationship between Mother and Minor: the Department’s
reports explained that Mother and Minor were bonded to each other, showed their love
and affection, and wanted to be together. The court recognized that Mother and Minor
were bonded, and indeed, stated that it would assume for purposes of the section 366.26
hearing that they were “incredibly bonded.” The court explained that the issue before it
at the section 366.26 hearing would be not whether Mother and Minor were bonded, but
whether that bond outweighed “the damage and the [fallout] from that bond.” In light of
the information already before it through the Department’s reports, the court could


                                              17
reasonably conclude that another report was unnecessary. Bearing in mind that the focus
at this stage of the proceedings was Minor’s interest in permanency and stability (In re
Lorenzo C., supra, 54 Cal.App.4th at p. 1340), we find no abuse of discretion in denying
the requests for a bonding study and for a continuance of the section 366.26 hearing in
order to carry out the study.
   B. Beneficial Relationship Exception to Termination of Parental Rights
       Mother contends the juvenile court erred in not applying the section 366.26,
subdivision (c)(1)(B)(i), exception to termination of parental rights because she and
Minor share a loving bond and Minor would benefit from continuing a parent-child
relationship with her.
       Where reunification services have failed and a hearing pursuant to section 366.26
is held, the court must determine whether the child is likely to be adopted; if so, with
limited exceptions, the court must terminate parental rights and order the child placed for
adoption. (§ 366.26, subd. (c)(1).) Under section 366.26, subdivision (c)(1), the denial
of reunification services “shall constitute a sufficient basis for termination of parental
rights” unless, inter alia, “(B) [t]he court finds a compelling reason for determining that
termination would be detrimental to the child due to one or more of the following
circumstances: [¶] (i) The parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the relationship. . . .” The parent has
the burden of proving the applicability of the beneficial relationship exception. (In re
Autumn H. (1994) 27 Cal.App.4th 567, 574 (Autumn H.).)
       The Autumn H. court recognized that “[i]nteraction between natural parent and
child will always confer some incidental benefit to the child.” (Autumn H., supra,
27 Cal.App.4th at p. 575.) “To meet the burden of proof, the parent must show more than
frequent and loving contact, an emotional bond with the child, or pleasant visits.” (In re
Dakota H. (2005) 132 Cal.App.4th 212, 229.) The beneficial relationship exception
applies only when the relationship with the natural parent “promotes the well-being of the
child to such a degree as to outweigh the well-being the child would gain in a permanent
home with new, adoptive parents. In other words, the court balances the strength and


                                              18
quality of the natural parent/child relationship in a tenuous placement against the security
and the sense of belonging a new family would confer.” (Autumn H., supra,
27 Cal.App.4th at p. 575.) Only if “severing the natural parent/child relationship would
deprive the child of a substantial, positive emotional attachment such that the child would
be greatly harmed [is] the preference for adoption . . . overcome [so that] the natural
parent’s rights are not terminated.” (Ibid.) The existence of this relationship is
determined by “[t]he age of the child, the portion of the child’s life spent in the parent’s
custody, the ‘positive’ or ‘negative’ effect of interaction between parent and child, and
the child’s particular needs.” (Id. at p. 576.)5
       In the circumstances of this case, the juvenile court could reasonably decline to
apply the beneficial relationship exception. Minor’s early years spent with Mother had
been marred by instability, inconsistent schooling, and exposure to domestic violence.
She was living with a foster mother who wished to adopt her, she was happy and felt safe
in her new home, and her academic performance had improved significantly during the
time she was in her current foster home. Although Mother and Minor love each other
and share a bond, Mother has been unwilling or unable to accept the limitations placed on
her interactions with Minor and has engaged in actions that could undermine Minor’s
stability in her placement. In the 12-month review report, the Department noted that
when Mother was told to stop including her new boyfriend in visits with Minor, she
became angry and insisted he was Minor’s “Daddy.” Mother told Minor not to listen or
cooperate with anyone and to say that she wanted to come home, and she gave Minor cell


       5
         There is some conflict in the courts of appeal as to the proper standard of review
of a juvenile court’s finding on whether one of the exceptions to adoption applies. (See
Autumn H., supra, 27 Cal.App.4th at pp. 575–577 [substantial evidence standard applies
to finding on the applicability of beneficial relationship exception]; In re Jasmine D.
(2000) 78 Cal.App.4th 1339, 1351 [applying abuse of discretion but recognizing
difference in standards not significant]; In re Bailey J. (2010) 189 Cal.App.4th 1308,
1314–1315 [applying combination of both standards].) We agree with Jasmine D. that
the practical differences between the two standards in evaluating the beneficial
relationship exception are not significant. (Jasmine D., supra, 78 Cal.App.4th at
p. 1351.) On the record before us, we would reach the same result under either standard.

                                              19
phone numbers for herself and “Daddy.” After the juvenile court terminated
reunification services, Mother allowed her boyfriend to speak to Minor during a
telephone call. As the section 366.26 hearing approached, Mother cried during a call,
asked Minor whether she wanted to live with her and “Daddy,” and asked whether she
was bored in her foster home with no other children around. Finally, a few days before
the section 366.26 hearing, Mother gave Minor a tablet, equipped with an email account
and GPS capacity, which could allow Minor to keep in touch with Mother without the
involvement of the Department or the foster mother. This record supports the juvenile
court’s conclusion that Minor’s need for security and stability and the negative effects of
the interactions between Minor and Mother outweighed the benefit of continuing the
relationship.
                                   III. DISPOSITION
       The orders appealed from are affirmed.




                                            20
                                 _________________________
                                 Rivera, J.


We concur:


_________________________
Reardon, Acting P.J.


_________________________
Streeter, J.




                            21